                          UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF LOUISIANA
                               LAFAYETTE DIVISION

COURTNEY FONTENOT, ET AL.                           CIVIL ACTION NO. 6:17-CV-01639

VS.                                                 JUDGE TERRY A. DOUGHTY

HOLDEN PAUL LaFLEUR, ET AL.                         MAG. JUDGE PATRICK J. HANNA

                                         JUDGMENT

        The Report and Recommendation of the Magistrate Judge having been considered, no

objections thereto having been filed, and finding that same is supported by the law and the record

in this matter,

        IT IS ORDERED, ADJUDGED, AND DECREED that Plaintiff Monica Fontenot’s

Motion to Dismiss [Doc. No. 12] is GRANTED. The claims of Plaintiff Monica Fontenot are

DISMISSED WITH PREJUDICE.

        MONROE, LOUISIANA, this 9th day of October, 2018.




                                                  ______________________________________
                                                    TERRY A. DOUGHTY
                                                     UNITED STATES DISTRICT JUDGE
